Title: To Thomas Jefferson from John Jay, 7 July 1795
From: Jay, John
To: Jefferson, Thomas



Sir
New York 7 July 1795

Two days ago I received from Sir John Sinclair the Book herewith enclosed, which he presents to you and requests me to forward.
As its Size forbids its being sent by the post, and there is little Probability of my soon meeting with other opportunities to Virginia, I think it best to forward it to Pha. and beg the favor of Mr. Randolph to convey it to You. I have the Honor to be with great Respect Sir your most obt. & h’ble Servt

John Jay

